55 N.Y.2d 776 (1981)
The People of the State of New York, Respondent,
v.
Santiago Rodriguez, Appellant.
Court of Appeals of the State of New York.
Argued November 19, 1981.
Decided December 17, 1981.
Robert S. Dean and William E. Hellerstein for appellant.
Mario Merola, District Attorney (Stuart L. Sanders, Steven R. Kartagener and Timothy J. McGinn of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed for the reasons stated in the memorandum of the Appellate Division (79 AD2d 539) insofar as it determined that defendant's claim of selective and vindictive prosecution was forfeited by his plea of guilty.